Citation Nr: 0405571	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right knee with retained foreign 
body.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that rating decision, the RO granted service 
connection for right knee arthritis and assigned an initial 
10 percent rating.  In addition, the RO continued a zero 
percent rating for residuals of a shell fragment wound of the 
right knee with retained foreign body.  The veteran appealed 
the RO's decisions and in October 2003, he testified at a 
Board hearing at the RO.

As set forth in more detail below, a remand of this matter is 
required.  This appeal will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
veteran is advised that he will be notified if further action 
is required on his part.



REMAND

The veteran seeks increased ratings for his service-connected 
right knee disabilities.  At his October 2003 Board hearing, 
he testified that his symptoms currently include pain, 
limited motion, occasional swelling, instability, 
subluxation, and tender scarring.  He has testified that 
these symptoms are productive of functional loss.  

The veteran's right knee arthritis has been evaluated under 
Diagnostic Code 5010, pertaining to arthritis due to trauma.  
That code provides that arthritis is to be rated on the basis 
of limitation of motion for the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010 (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where, as here, a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also 38 
C.F.R. § 4.59 (2003).

In this case, it does not appear that the RO considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in evaluating 
the veteran's right knee arthritis, nor was the veteran 
apprised of these regulations in the September 2002 Statement 
of the Case.  

In addition, a review of the record reveals that the veteran 
was examined for compensation purposes in November 2001 and 
January 2002.  At the first examination, the examiner 
characterized the veteran's degenerative joint disease 
disability as severe.  At the second examination, however, 
the examiner characterized the veteran's degenerative joint 
disease disability as mild.  Neither examiner commented on 
the extent of any functional loss due to pain on use or 
during flare-ups of pain, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In view of the foregoing, the Board 
finds that another VA medical examination is necessary to 
clarify the nature and severity of the veteran's right knee 
arthritis disability.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions of the veteran and evidence of record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that 
regard, VA General Counsel has held that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003/5010 and 5257 
so long as the evaluation of knee dysfunction under both 
codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997).  Given the veteran's 
testimony regarding right knee instability, the Board finds 
that the RO must consider the applicability of VA O.G.C. 
Prec. Op. No. 23-97.  

In addition, the Board notes that part of the veteran's right 
knee disability has been evaluated under the criteria 
pertaining to scars.  Although these criteria were revised, 
effective August 30, 2002, it does not appear that the RO has 
had the opportunity to consider them, nor has the veteran 
been apprised of the new criteria.  See 67 Fed. Reg. 49590 
(July 31, 2002).  

Finally, the Board notes that the veteran reports that he 
receives medical treatment for his service-connected right 
knee disabilities at the Columbia, South Carolina, VA Medical 
Center.  The most recent medical records from this facility 
are dated in January 2001.  Thus, an attempt must be made to 
obtain more recent clinical records.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).

In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should contact the Columbia 
VAMC and request copies of any treatment 
records pertaining to the veteran for the 
period from January 2001 to the present.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his service-connected 
right knee arthritis and the residuals of 
a shell fragment wound of the right knee 
with retained foreign body.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination of the veteran.  The examiner 
should specifically report range of 
motion of the right knee and comment on 
the presence or absence of any 
instability, subluxation, episodes of 
locking, and effusion.  To the extent 
feasible, the examiner should also report 
the degree of any additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations 
affect the veteran.  

3.  After the development requested above 
is complete, the RO should readjudicate 
the claims, with consideration of all 
potentially applicable criteria, to 
include VA O.G.C. Prec. Op. No. 23-97 and 
4.40, 4.45, and 4.59.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




